Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 1 of 10   PageID #: 152



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I

                                     )
  URSULA S. ABELLA                   )
                                     )
             Plaintiff,              )
                                     )
        v.                           )       Civ. No. 18-00217 ACK-RT
                                     )
  ROGER O’KELLY                      )
                                     )
                                     )
             Defendant.              )
                                     )

   ORDER GRANTING PLAINTIFF URSULA S. ABELLA’S MOTION FOR SUMMARY
                              JUDGMENT

             For the reasons discussed below, the Court GRANTS

  Plaintiff Ursula S. Abella’s Motion for Summary Judgment, ECF

  No. 24.

                           PROCEDURAL BACKGROUND

             This matter arises under admiralty law.         On June 8,

  2018, Plaintiff Ursula S. Abella (“Plaintiff”) filed a Complaint

  against Defendants Roger O’Kelly (“Defendant O’Kelly”), Robert

  J. Eden (“Defendant Eden”), and Gaen C. Gysel (“Defendant

  Gysel”).   ECF No. 1.    The Complaint seeks a declaratory judgment

  from the Court, pursuant to 46 U.S.C. § 31343(c)(2), stating

  that none of the defendants have valid maritime liens on the

  vessel S/V TALISKER, Official Number 1269057 (the “Vessel” or

  “Talisker”).    See Compl.




                                     - 1 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 2 of 10   PageID #: 153



              Plaintiff and Defendant Gysel reached a settlement

  and, on August 6, 2018, stipulated to the dismissal of

  Plaintiff’s claim against Defendant Gysel without prejudice.

  ECF No. 12.    On March 21, 2019, Plaintiff voluntarily dismissed

  her claim against Defendant Eden without prejudice.          ECF No. 29.

              Defendant O’Kelly, who is proceeding pro se, is the

  only remaining defendant in this lawsuit. Defendant O’Kelly

  filed an Answer to Plaintiff’s Complaint on September 18, 2018.

  ECF No. 17.    On October 24, 2018, Plaintiff filed an Amended

  Complaint (“FAC”), ECF No. 22, which corrects the spelling of

  Defendant O’Kelly’s last name but is otherwise identical to the

  original Complaint. 1/

              On March 13, 2019, Plaintiff filed a Motion for

  Summary Judgment (“Motion”) on her claim against Defendant

  O’Kelly, ECF No. 24, together with a Concise Statement of Facts

  (“Pl. CSF”).    ECF No. 25.    On June 16, 2019, Defendant O’Kelly

  filed a document responding to Plaintiff’s Motion (“Response”).

  ECF No. 31.    Defendant O’Kelly does not appear to oppose

  Plaintiff’s Motion.      See Response.     Plaintiff has not filed a

  Reply.

              The Court held a hearing on Plaintiff’s Motion on

  August 22, 2019.     The Court called the case at 11:00 a.m. and


  1/   The original Complaint named “Roger O’Kelley” as a Defendant.



                                     - 2 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 3 of 10   PageID #: 154



  again at 1:30 p.m.     At neither time did Defendant O’Kelly or any

  representative of Defendant O’Kelly appear in Court.

                             FACTUAL BACKGROUND

              The following facts are drawn from the FAC and

  Plaintiff’s CSF.     Because Defendant O’Kelly has not filed a CSF

  opposing Plaintiff’s CSF, the facts set forth therein are deemed

  admitted.    See Local Rule of Practice for the United States

  District Court for the District of Hawai`i (“Local Rule”)

  56.1(g) (“For purposes of a motion for summary judgment,

  material facts set forth in the moving party’s concise statement

  will be deemed admitted unless controverted by a separate

  concise statement of the opposing party.”).

              On April 4, 2016, Plaintiff and someone named Craig

  Adams (“Mr. Adams”) purchased the Vessel as co-owners in

  Freemantle, Australia.      FAC ¶ 7.   The pair planned to sail the

  Vessel from Freemantle to Honolulu.         FAC ¶ 8.   On June 1, 2016,

  when the Vessel was in Darwin, Australia, Mr. Adams hired

  Defendant O’Kelly as a crewmember.         FAC ¶ 13.

              Defendant O’Kelly served as a crewmember on board the

  Talisker on its journey from Darwin, Australia to Honolulu,

  Hawai`i.    Pl. CSF ¶ 1; Declaration of Ursula S. Abella (“Abella

  Decl.”) ¶ 3.    Defendant O’Kelly agreed to serve as a crewmember

  in exchange for being provided all meals while in the service of

  the Vessel as well as sailing experience and training.            Pl. CSF


                                     - 3 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 4 of 10    PageID #: 155



  ¶ 2; Abella Decl. ¶ 4.      Defendant O’Kelly was provided with all

  meals while aboard the Talisker and received experience and

  training.    Pl. CSF ¶ 5; Abella Decl. ¶ 5.       No agreement was made

  for Defendant O’Kelly to be compensated with money and/or

  airfare in exchange for his services aboard the Vessel.            Pl. CSF

  ¶ 3; Abella Decl. ¶ 6.      Plaintiff has no knowledge of a separate

  agreement between Mr. Adams and Defendant O’Kelly for future

  employment.    Pl. CSF ¶ 7; Abella Decl. ¶ 4.

              On February 13, 2017, Defendant O’Kelly filed a notice

  of claim of lien against the Vessel with the United States Coast

  Guard (“USCG”) in the amount of $50,000.         Pl. CSF ¶ 6; Abella

  Decl. ¶ 8; Exh. B, ECF No. 25-2, at 2.        The notice states “Lien

  for labor from March 1 2016 to November 15 2016; including

  delivering the boat from Australia to Hawaii[.]”          Exh. B at 2.

  The USCG terminated Defendant O’Kelly’s notice of lien on August

  9, 2018.    Pl. CSF ¶ 7; Abella Decl. ¶ 9; Exh. B at 2.           Defendant

  O’Kelly indicated that he may refile the lien with an attorney.

  Pl. CSF ¶ 8; Abella Decl. ¶ 10.

              Defendant O’Kelly’s Response to Plaintiff’s Motion

  acknowledges that on August 9, 2018, the USCG terminated

  Defendant O’Kelly’s notice of lien on the Talisker.          Defendant

  O’Kelly also states “I have not contacted Abella or her lawyer

  because this issue is over; and I don’t trust them.          I don’t

  want to pay court cost for a frivolous law suit [sic].”            The


                                     - 4 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 5 of 10     PageID #: 156



  foregoing seems to indicate that Defendant O’Kelly has no

  intention of refiling his lien on the Talisker and that he does

  not oppose Plaintiff’s Motion.

                                   STANDARD

             Summary judgment is proper where there is no genuine

  issue of material fact and the moving party is entitled to

  judgment as a matter of law.       Fed. R. Civ. P. 56(a).         Rule 56(a)

  mandates summary judgment “against a party who fails to make a

  showing sufficient to establish the existence of an element

  essential to the party’s case, and on which that party will bear

  the burden of proof at trial.”       Celotex Corp. v. Catrett, 477

  U.S. 317, 322 (1986); see also Broussard v. Univ. of Cal., 192

  F.3d 1252, 1258 (9th Cir. 1999).

             “A party seeking summary judgment bears the initial

  burden of informing the court of the basis for its motion and of

  identifying those portions of the pleadings and discovery

  responses that demonstrate the absence of a genuine issue of

  material fact.”    Soremekun v. Thrifty Payless, Inc., 509 F.3d

  978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323); see

  also Jespersen v. Harrah’s Operating Co., 392 F.3d 1076, 1079

  (9th Cir. 2004).     “[T]he burden on the moving party may be

  discharged by ‘showing’—that is, pointing out to the district

  court—that there is an absence of evidence to support the

  nonmoving party’s case.”      Celotex, 477 U.S. at 325.      “When the


                                     - 5 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 6 of 10    PageID #: 157



  moving party has carried its burden under Rule 56[(a)] its

  opponent must do more than simply show that there is some

  metaphysical doubt as to the material facts [and] come forward

  with specific facts showing that there is a genuine issue for

  trial.”   Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S.

  574, 586–87 (1986) (citation and internal quotation marks

  omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 247–48 (1986) (stating that a party cannot “rest upon the

  mere allegations or denials of his pleading” in opposing summary

  judgment).

             “An issue is ‘genuine’ only if there is a sufficient

  evidentiary basis on which a reasonable fact finder could find

  for the nonmoving party, and a dispute is ‘material’ only if it

  could affect the outcome of the suit under the governing law.”

  In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

  Anderson, 477 U.S. at 248).      When considering the evidence on a

  motion for summary judgment, the court must draw all reasonable

  inferences on behalf of the nonmoving party.         Matsushita Elec.

  Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

  Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating

  that “the evidence of [the nonmovant] is to be believed, and all

  justifiable inferences are to be drawn in his favor” (internal

  citation and quotation omitted)).       The court may not, however,

  weigh conflicting evidence or assess credibility.          In re


                                     - 6 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 7 of 10   PageID #: 158



  Barboza, 545 F.3d at 707.      Accordingly, if “reasonable minds

  could differ as to the import of the evidence,” summary judgment

  will be denied.    Anderson, 477 U.S. at 250–51.

                                  DISCUSSION

             Plaintiff’s Motion seeks a declaration, pursuant to 46

  U.S.C. § 31343(c)(2), that the Talisker is not subject to the

  maritime lien asserted in the notice of claim of lien that

  Defendant O’Kelly filed with the USCG.        The Federal Maritime

  Lien Act, 46 U.S.C. § 31301 et seq., grants district courts

  admiralty jurisdiction over civil actions “to declare that a

  Vessel is not subject to a lien.”       46 U.S.C. § 31343(c)(2).

  See, e.g. Leopard Marine & Trading, Ltd. v. Easy Street Ltd.,

  896 F.3d 174, 188–89 (2d Cir. 2018); Laxfoss v. Lang, 2019

  A.M.C. 348, 349 (D. Alaska 2019).       “Maritime liens arise for the

  unpaid provision of necessaries, breaches of maritime contracts,

  unpaid seaman’s wages, unpaid cargo freight, preferred ship

  mortgages, as well as in other circumstances.”          Ventura Packers,

  Inc. v. F/V JEANINE KATHLEEN, 305 F.3d 913, 919 (9th Cir. 2002).

  “A maritime lien for wages is not subject to any filing or

  recording requirements.”      U.S. v. ZP Chandon, 889 F.2d 233, 238

  (9th Cir. 1989) (citations omitted).

             “From the earliest period of maritime commerce the

  test in admiralty courts for determining whether there is a

  seaman’s wage lien has been:       Has a maritime service been


                                     - 7 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 8 of 10     PageID #: 159



  performed?    If such service has been performed, then whatever

  constitutes the compensation for the service, if reducible to

  money, may be enforced by a maritime lien against the Vessel

  upon which those services were performed.”         Long Island Tankers

  Corp. v. S.S. Kaimana, 265 F. Supp. 723, 726 (N.D. Cal 1967)

  aff’d sub nom. Cross v. S.S. Kaimana, 401 F.2d 182 (9th Cir

  1968) (per curiam).

             Defendant O’Kelly’s Response does not offer any

  evidence opposing Plaintiff’s Motion.        The Response simply

  indicates that on August 9, 2018, the USCG terminated Defendant

  O’Kelly’s notice of lien on the Vessel.          See Response.       The

  Response also states “I have not contacted Abella or her lawyer

  because this issue is over; and I don’t trust them.”              Id.

  Although at one time Defendant O’Kelly indicated that he may

  attempt to refile his notice of lien with an attorney, Abella

  Decl. ¶ 10, Defendant O’Kelly’s Response indicates that he no

  longer intends to do so.      As the Court noted, however, a

  maritime lien for unpaid wages is not subject to any filing or

  recording requirements.      ZP Chandon, 889 F.2d at 238.

             In any event, based on the extremely limited evidence

  in the record, the Court finds that Defendant O’Kelly does not

  have a valid maritime lien on the Vessel for unpaid wages.              The

  Abella Declaration establishes that Defendant O’Kelly served as

  a crewmember aboard the Vessel from Darwin, Australia to


                                     - 8 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 9 of 10   PageID #: 160



  Honolulu, Hawai`i.     Abella Decl. ¶ 3.     Defendant O’Kelly agreed

  to serve as a crewmember in exchange for all meals during the

  voyage, sailing experience, and training.         Abella Decl. ¶ 4.

  Plaintiff was provided all meals and received sailing experience

  and training on the voyage.      Abella Decl. ¶ 5.      The agreement

  for Defendant O’Kelly’s crew services did not include monetary

  compensation or airfare.      Abella Decl. ¶ 6.     Defendant O’Kelly

  does not dispute any of the aforesaid facts in his Response to

  Plaintiff’s Motion, and thus these facts are deemed admitted

  pursuant to Local Rule 56.1(f).

             Accordingly, the Court finds that the agreement

  between Plaintiff and Defendant O’Kelly was fully performed.

  Defendant O’Kelly provided maritime services by crewing on the

  Vessel on its journey from Darwin, Australia to Honolulu,

  Hawai`i, and Plaintiff compensated him by providing meals,

  sailing experience, and training.       Because the agreement between

  Plaintiff and Defendant O’Kelly was fully performed, Defendant

  O’Kelly does not have a maritime lien on the Vessel for unpaid

  wages.   Moreover, Defendant O’Kelly submitted no authenticated

  evidence to the Court.

                                  CONCLUSION

             In light of the foregoing, Plaintiff’s Motion for

  Summary Judgment as to Defendant O’Kelly is hereby GRANTED.            The

  final judgment in this matter shall contain a declaration that


                                     - 9 -
Case 1:18-cv-00217-ACK-RT Document 37 Filed 08/23/19 Page 10 of 10    PageID #: 161



  Roger O’Kelly does not have a valid maritime lien pursuant to 46

  U.S.C. § 31343(c)(2) upon the S/V TALISKER, Official Number

  1269057. 2/   See Laxfoss, 2019 A.M.C. at 352.



        IT IS SO ORDERED:

        DATED: Honolulu, Hawai`i, August 22, 2019.




                                 ________________________________
                                 Alan C. Kay
                                 Sr. United States District Judge




  Abella v. O’Kelly, Civ. No. 18-00217 ACK-RT, Order Granting Plaintiff Ursula
  S. Abella’s Motion for Summary Judgment.




  2/Plaintiff has also requested attorneys’ fees. Motion at 8.
  “The court may award costs and attorneys fees to the prevailing
  party, unless the court finds that the position of the other
  party was substantially justified or other circumstances make an
  award of costs and attorneys fees unjust.” Plaintiff is the
  prevailing party. Accordingly, Plaintiff may file a separate
  motion for attorneys’ fees, which Defendant O’Kelly shall have
  the opportunity to oppose.



                                     - 10 -
